—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, challenges the determination finding him guilty of attempting to smuggle and possess drugs in violation of certain prison disciplinary rules. According to the misbehavior report, petitioner’s sister was arrested for attempting to smuggle 17 glassines of heroin into the correctional facility and thereafter implicated petitioner. At the hearing, petitioner admitted, and his sister confirmed, that he had solicited his sister to bring drugs into the correctional facility. This testimony together with the detailed misbehavior report provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Long v Department of Correctional Servs., 252 AD2d 698). Furthermore, even if preserved for our review, we would find that it was unnecessary to introduce any test results verifying that the suspected substance was heroin (see, 7 NYCRR 1010.5; see also, Matter of Jackson v Lacy, 202 AD2d 931, 932), especially where, as here, petitioner’s sister admitted that the substance was heroin.
Mercure, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.